Name: Political and Security Committee Decision EUPOL AFGHANISTAN/1/2008 of 3Ã October 2008 concerning the appointment of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: European construction;  international security;  cooperation policy;  personnel management and staff remuneration;  Asia and Oceania
 Date Published: 2008-10-29

 29.10.2008 EN Official Journal of the European Union L 285/20 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGHANISTAN/1/2008 of 3 October 2008 concerning the appointment of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (2008/821/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular Article 25(3) thereof, Having regard to Council Joint Action 2007/369/CFSP of 30 May 2007 on establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2007/369/CFSP the Council authorised the Political and Security Committee (PSC), in accordance with Article 25 of the Treaty, to take appropriate decisions for the purpose of exercising political control and the strategic direction of the EUPOL AFGHANISTAN mission, and in particular to appoint a Head of Mission. (2) By letter dated 14 August 2008, the current Head of Mission informed the Commission of his decision to terminate his contract on 30 September 2008. (3) The Secretary-General/High Representative has proposed the appointment of Mr Kai VITTRUP as Head of Mission of the EUPOL AFGHANISTAN mission, HAS DECIDED AS FOLLOWS: Article 1 Mr Kai VITTRUP is hereby appointed Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) from 16 October 2008. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 3 October 2008. For the Political and Security Committee The Chairperson C. ROGER (1) OJ L 139, 31.5.2007, p. 33.